UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2010 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact Name of Registrant as Specified in Its Charter) New Jersey22-1848316 (State or Other Jurisdiction of(I.R.S. Employer Identification No.) Incorporation or Organization) 11 Royal Road Brookline, MA (Address of Principal -Eexecutive Offices) (617) 725-8900 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 10, 2010, 57,368,348 shares of the Issuer's Common Stock were outstanding. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2010 3 Condensed Statements of Operations for the three months ended March 31, 2010 and 2009 4 Condensed Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Condensed Financial Statements 6 2 Worlds.com Inc Balance Sheets March 31, 2010 and December 31, 2009 Unaudited Audited 31-Mar-10 31-Dec-09 Current Assets Cash and cash equivalents $ 114,417 Total Current Assets 114,417 0 Property and equipment, net of accumulated depreciation 3,102 3,883 TOTAL ASSETS $ 117,519 $ 3,883 Current Liabilities Cash Overdraft $ 1,175 Accounts payable 782,784 782,784 Accrued expenses 1,651,588 1,589,587 Loan payable officer - 4,000 Deferred Revenue 466,950 541,950 Notes Payable 773,279 948,279 Total Current Liabilities 3,674,601 3,867,776 Stockholders (Deficit) Common stock (Par value $0.001 authorized 65,000,000 shares, issued and outstanding 53,663,758 and 53,663,758 at March 31, 2010 and December 31, 2009 respectively) $ 53,663 $ 53,663 Common stock to be issued (3,704,590 shares) 3,704 Additional Paid in Capital 22,575,468 22,258,713 Accumulated Deficit (26,189,917 ) (26,176,269 ) Total stockholders deficit (3,557,082 ) (3,863,893 ) Total Liabilities and stockholders deficit $ 117,519 $ 3,883 See Notes to Condensed Financial Statements 3 Worlds.com Inc Statement of Operations Three Months Ended March 31, 2010 and March 31, 2009 Three months ended March 31 2010 2009 Revenues Revenue $ 75,536 $ 494 Total 75,536 494 Cost and Expenses Cost of Revenue 4,781 124,795 Gross Profit 70,755 (124,301 ) Selling, General & Admin. 84,403 118,141 Operating loss (13,648 ) (242,442 ) Other Income Expense Interest Expense Net Loss $ (13,648 ) $ (242,442 ) See Notes to Condensed Financial Statements 4 Worlds.com Inc Statement of Cash Flows Three Months Ended March 31, 2010 and March 31, 2009 31-Mar-10 31-Mar-09 Cash flows from operating activities Net (loss) $ (13,648 ) $ (242,441 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 781 908 Cash Overdraft (1,175 ) Accounts payable and accrued expenses 62,000 100,368 Deferred Revenue (75,000 ) Net cash used in operating activities (27,042 ) (141,165 ) Cash flows from financing activities Proceeds from exercise of warrants 145,459 Repayment of officer loan payable (4,000 ) Net cash provided by financing activities 141,459 Net (decrease) in cash 114,417 (141,165 ) Cash beginning of period 0 166,535 Cash end of period $ 114,417 $ 25,370 Supplemental disclosure of cash flow information: Cash paid during the period for Interest $ - $ - Income taxes $ - $ - See Notes to Condensed Financial Statements 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three
